Citation Nr: 0620631	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-03 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2001 for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD) with dysthymic disorder.

2.  Entitlement to an effective date earlier than June 11, 
2001 for the grant of a total evaluation based on 
unemployability due to service connected disability.

3.  Entitlement to an effective date earlier than June 11, 
2001 for the grant of entitlement to Dependents' Educational 
Assistance (DEA).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection was received in May 1995.

2.  The veteran has undergone treatment at VA facilities 
since May 1995.

3.  A claim for increase was raised on February 5, 2001, when 
the veteran received psychiatric care at a VA facility; the 
veteran's formal claims for an increased rating for PTSD with 
dysthymic disorder and for TDIU were received on June 11, 
2001.

4.  Increased disability due to PTSD with dysthymic disorder 
was not factually ascertainable prior to February 5, 2001; it 
is factually ascertainable that on and after February 5, 
2001, the veteran's PTSD with dysthymic disorder was 
productive of total occupational and social impairment.

5.  The veteran did not meet the schedular criteria for TDIU 
benefits prior to February 5, 2001, the effective date of the 
100 percent rating for PTSD.

6.  The veteran did not meet the criteria for DEA benefits 
prior to February 5, 2001, the effective date of the 100 
percent rating for PTSD.


CONCLUSIONS OF LAW

1.  An effective date of February 5, 2001 for the grant of a 
100 percent rating for PTSD is warranted.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, Diagnostic 
Code 9411 (2005).

2.  An effective date prior to February 5, 2001, for the 
award of TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2005).

3.  An effective date of February 5, 2001 for the award of 
DEA is warranted.  38 U.S.C.A. § 3501, 3510; 5110; 38 C.F.R. 
§§ 3.157, 3.400, 3.807(a), 21.3021. (West 2002); 38 C.F.R. §§ 
3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims for increase and a 
total rating based on unemployability were received in June 
2001, after the enactment of the VCAA.  The instant appeal 
regarding the effective date of benefits followed the 
adjudication of these claims.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in March 2005 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The letter discussed the law 
pertaining to effective dates.  The letter apprised the 
veteran of the information and evidence necessary to 
substantiate his claim.  The veteran was told how VA would 
assist him in obtaining evidence supportive of his claim, and 
which evidence VA was responsible for obtaining.  The letter 
also indicated what evidence had been received.  The 
veteran's claim was subsequently adjudicated and a 
supplemental statements of the case was issued in November 
2005.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA treatment records have been 
obtained and associated with the record.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Service connection was granted for PTSD in a rating decision 
of February 1996.  The veteran subsequently submitted claims 
for increased ratings.  In a rating decision of September 
1998, the RO concluded that the veteran's PTSD was 50 percent 
disabling.  The veteran submitted the instant claims for 
increase and TDIU in June 2001.

The veteran was hospitalized due to a broken hip in December 
2000.  In January 2001 the veteran noted that he did not know 
why he was not currently followed with psychotherapy.  The 
provider noted that the veteran had not been seen since 1998.  
On psychiatric consultation in February 2001 the diagnosis 
was depression not otherwise specified and probable PTSD.  
The veteran's GAF score was 41.  PTSD and dysthymic disorder 
were assessed in March 2001, and the veteran's GAF score was 
45.  In May 2001 the diagnoses were PTSD and dysthymic 
disorder, and the veteran's GAF score was 43.

A VA psychiatric examination was carried out in April 2002.  
The veteran reported that he worked as a painter after 
service, until 1994, when he was no longer able to control 
his emotions.  He endorsed flashbacks and noted that 
sometimes when he looked at his hands, they appeared to be 
covered in blood.  He also endorsed nightmares and sleep 
disturbance.  He noted that medication had helped his sleep 
pattern significantly.  He endorsed many symptoms of 
avoidance.  He indicated that his difficulty in showing and 
feeling emotion had destroyed his marriage.  He stated that 
he was angry quite often and that he had difficulty 
concentrating.  He endorsed hyper vigilance and an 
exaggerated startle response.  He complained of depression.  
He stated that he used very little alcohol, noting that he 
had not used alcohol in several years other than an 
occasional beer.  He indicated that he used marijuana when 
someone gave it to him, and that it seemed to calm him more 
than any prescription rugs that he had been provided during 
the history of his treatment in the VA system.  On mental 
status examination the veteran's memory was good.  He was 
oriented.  His judgment seemed intact and his insight was 
good.  His affect was generally appropriate except somewhat 
labile when he spoke of his Vietnam experiences.  The 
impression was chronic, severe PTSD and dysthymic disorder 
secondary to PTSD.  The GAF score was 40, and the examiner 
noted major impairment in work, family relations, 
interpersonal relations, and mood.  The examiner concluded 
that the veteran was unemployable.


Analysis

	Evaluation of PTSD 

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

38 C.F.R. § 4.132, Diagnostic Code 9411 provides for a 50 
percent evaluation where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-
40 is indicated when there is, "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood."  Id. A score of 41-50 is assigned where there are 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.

The Board initially observes that the veteran's VA 
psychiatric treatment during the period in question 
constituted a claim for an increase in benefits.  See 38 
C.F.R. § 3.155(c).  Further, the provisions of 38 C.F.R. § 
3.157 are applicable.  A claim for compensation was 
previously allowed.  Therefore the first part of 38 C.F.R. § 
3.157 has been satisfied: compensation is in effect.  Next, 
the veteran was seen at a VA facility where he received 
psychiatric treatment. Therefore, the second part of 38 
C.F.R. § 3.157 has been satisfied: VA treatment for the 
service-connected disability.

During hospitalization for a broken hip in early 2001, the 
veteran's GAF score ranged from 41 to 45.  Such scores are 
recorded in brief notes and do not explain the basis for the 
score and whether factors other than the veteran's service-
connected PTSD with dysthymia were considered.  Upon careful 
consideration of the evidence relating to the period prior to 
June 11, 2001, the Board concludes that the criteria for an 
evaluation of 100 percent were met as of February 5, 2001.  
On that date, the provider concluded that the veteran's GAF 
score was 41, evidencing serious impairment in occupational 
and social functioning.  Moreover, the veteran's symptoms 
during that period were essentially the same as those noted 
in the more comprehensive VA examination conducted in April 
2002.  

In sum, the evidence does support a finding that for the 
period beginning February 5, 2001, the veteran's PTSD was 
productive of total occupational and social impairment.  
Accordingly, the Board concludes that an effective date of 
February 5, 2001 for the grant of a 100 percent evaluation 
for PTSD is warranted.

The Board has also concluded that an effective date prior to 
February 5, 2001, is not warranted.  Prior to that date, 
prior claims for increase had been adjudicated and had become 
final.  Furthermore, there had been no claim or informal 
claim for increase for a psychiatric disorder.  Lastly, the 
Board has considered the evidence of record in the year prior 
to the claim and finds that there is nothing to reflect that 
there had been an increase in severity.  Hazan v. Gober, 10 
Vet. App. 511 (1997); 38 U.S.C.A. § 5110.  Although Hazan 
allows a piercing of a veil of finality, such application is 
limited by the provisions of 38 C.F.R. § 5110(b) (2).

	TDIU

With respect to the effective date of the total evaluation 
due to unemployability, the Board notes that the veteran's 
only compensable service-connected disability is his PTSD 
with dysthymia.  The Board has granted a 100 percent 
evaluation for PTSD as of February 5, 2001.  Therefore as of 
that date, the issue of entitlement to TDIU is moot.  

The Board has considered whether an effective date prior to 
February 5, 2001 may be assigned.  Generally, under 38 C.F.R. 
§ 3.340(a)(1), total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a 
TDIU might be awarded even if the requisite schedular 
criteria is not met if a claimant is nevertheless shown to be 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating. Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  

The Board has determined that an effective date of February 
5, 2001 is warranted for the grant of a 100 percent 
evaluation for PTSD.  As such, the issue of TDIU was moot as 
of that date.  

The Board has additionally concluded that an effective date 
prior to February 5, 2001 for TDIU is not warranted.  The 
veteran did not meet the schedular criteria and did not have 
a formal or informal claim pending prior to that date.
	
      Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In the present case, the Board has determined that an 
effective date of February 5, 2001 is warranted for the 100 
percent rating for PTSD.  Prior to February 5, 2001, the 
veteran's only compensable service-connected disability, PTSD 
with dysthymia, was not determined to be permanent and total.   
The effective date for the grant of TDIU is February 5, 2001.  
Accordingly, the effective date of DEA eligibility is also 
February 5, 2001.


ORDER

Entitlement to an effective date of February 5, 2001 for the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder (PTSD) with dysthymic disorder is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

Entitlement to an effective date prior to February 5, 2001 
for the grant of a total evaluation based on unemployability 
due to service connected disability is denied.

Entitlement to an effective date of February 5, 2001 for the 
grant of entitlement to Dependents' Educational Assistance is 
granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


